Citation Nr: 0025244	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for impairment of the 
left knee.

2. Entitlement to service connection for low back pain.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include tinea corporis, granuloma 
annulare, seborrhea and/or psoriaform rash due to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the issues on appeal originally included 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  The veteran sought a 
rating in excess of 50 percent for PTSD on the grounds that 
his PTSD prevented him from working.  By a rating decision 
dated in March 2000, the RO increased the rating for PTSD to 
70 percent.  In this decision, the RO also held that the 
PTSD, the veteran's only service-connected disability, 
precluded employment and that the veteran was entitled to a 
total disability rating based upon individual unemployability 
(TDIU) resulting from service connected disability.  Both the 
70 percent rating and the total rating were effective from 
July 21, 1997.  The RO also held that eligibility to 
Dependents' Educational Assistance was established as the 
evidence showed that the veteran had a total service-
connected disability permanent in nature.

In a letter dated in March 2000, the RO informed the veteran 
that the increase in the rating for PTSD to 70 percent and 
the payment of compensation at the 100 percent rate, both 
effective from July 21, 1997, were considered a full grant 
sought on appeal on these issues.  The Board concurs with the 
RO that no additional benefit would be available to the 
veteran by a grant of a 100 percent schedular rating in the 
instant case rather than a TDIU.  The veteran is not entitled 
to both a schedular rating of 100 percent and a TDIU.  
VAOPGCPREC 6-99.  Further, VA General Counsel recognized in 
this precedent opinion that a veteran in receipt of TDIU has 
additional procedural protections, pursuant to 38 C.F.R. 
§§ 3.105(e), 3.343(c), that are not available to a person in 
receipt of a total schedular rating.  Id. citing Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998) (recognizing that VA may 
reduce a total schedular rating upon a lesser evidentiary 
showing than would be necessary to reduce a total disability 
rating premised on individual unemployability).  

As this constitutes a full grant of the benefit on appeal, 
the issue of entitlement to an increased evaluation for PTSD 
is moot and is no longer before the Board for appellate 
consideration



FINDINGS OF FACT

1. A chronic left knee disorder was first shown more than 10 
years after the veteran's release from service and the 
veteran has not submitted medical evidence linking the 
post-service left knee disorder to his military service.

2. A chronic low back disorder was not identified during the 
veteran's military service and the veteran has not 
submitted medical evidence linking any current chronic low 
back disorder to his military service.

3. Service connection for skin rash, to include as a result 
of Agent Orange exposure, was denied by rating action in 
December 1995; the appellant was notified of the decision, 
but did not appeal.

4. The evidence received since an December 1995 rating 
decision denying entitlement to service connection for 
skin rash, to include as a result of Agent Orange 
exposure, does not bear directly and substantially upon 
the matter under consideration and it is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1. The claim for service connection for left knee impairment 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The claim for service connection for low back pain is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3. The December 1995 rating decision denying the veteran 
entitlement to service connection for skin rash, to 
include as a result of Agent Orange exposure, is final.  
38 U.S.C.A. § 7105 (West 1991).

4. New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a skin condition, 
to include tinea corporis, granuloma annulare, seborrhea 
and/or psoriaform rash due to exposure to Agent Orange, 
has not been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.309(e), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Factual Background:  The veteran contends that he currently 
suffers from a left knee disability which had its inception 
in service.  He also contends that he currently experiences 
low back pain which is the result of in-service aggravation 
of a back injury which existed prior to enlistment.  

The veteran's January 1971 report of enlistment examination 
shows that his spine and other musculoskeletal structure were 
clinically normal.  This examination report reflects that the 
veteran was advised to get a letter regarding his back pain 
and includes a March 1971 notation that, orthopedically, he 
had no condition which was considered disqualifying for 
service.  His service medical records reflect that he sought 
treatment for low back pain in May 1971.  He reported a three 
year history of low back pain as a result of an injury 
sustained while playing football in 1968.  Physical 
examination revealed tenderness along the paravertebral area 
and the impression was chronic lumbosacral strain.  Similar 
complaints and findings were noted in August, September, 
October, and November 1971.  X-ray examination of the back in 
August 1971 was negative.  A September 1971 treatment report 
notes that the veteran continued to complain of low back pain 
which he claimed was aggravated by pulling guard and regular 
daily duties.  Examination revealed no significant 
lumbosacral spine pathology.  It is further noted that the 
veteran sought a discharge for back problems.  An October 
1971 treatment report includes the examiner's comment that 
the veteran may have mild to moderate ligamentous strain; 
however, the examiner felt that the veteran had embellished 
pain and was using it for secondary gain.  It was noted that, 
after being evaluated by four physicians and an orthopedic 
surgeon on two occasions, all agreed that there was no 
objective justification for a permanent profile.  His 
September 1972 report of separation examination reflects that 
he reported a history of recurrent back pain and the 
physician's summary notes a history of lower back pain for 
several years since school.  Although clinical evaluation of 
his spine and other musculoskeletal structure was normal, the 
examiner noted that the veteran had recurrent lower back 
pain.

With respect to his left knee impairment, the veteran's 
January 1971 report of enlistment examination as well as his 
September 1972 report of separation examination show that his 
lower extremities were clinically normal.  His report of 
enlistment examination reflects that the veteran was advised 
to get a letter regarding his left knee and, as noted above, 
includes a March 1971 notation that, orthopedically, he had 
no condition which was considered disqualifying for service.  
He reported no history of "trick" or locked knee upon 
separation.  The veteran's service medical records are silent 
with respect to complaints or findings referable to his 
knees.

Private treatment records, dated in October 1983 to March 
1984, show that the veteran sought treatment for recurrent 
left knee pain in December 1983.  It was noted that X-ray 
testing showed Pelligrini-Stieda disease.  A May 1983 
Radiology Report notes that the veteran had a history of 
injury in September 1982 and complained of pain and numbness 
in the leg.  It is noted that there was some calcification 
along the medial epicondyle of the distal left femur which 
could represent calcific tendonitis.  This Radiology Report 
also noted that AP (anterior- posterior) views of the 
lumbosacral spine showed no fracture or other osseous 
abnormality.  A January 1984 treatment record notes that the 
veteran reported a history of left knee pain since September 
1982.  In February 1984, the diagnosis was left knee 
collateral ligament tear and, in March 1984, the veteran 
underwent elevation of collateral ligament origin, 
debridement of ectopic ossification, and reattachment of 
medial collateral ligament.  A March 1984 Radiology Report 
notes that an orthopedic screw was seen in the region of the 
medial collateral ligament and that previously described 
calcification within the ligament had been removed.  Mild 
degenerative changes at the medial tibial plateau were noted.

VA outpatient treatment records, dated from June to August 
1997, reflect that he was evaluated for lumbar spine pain in 
June 1997.  

Consultation reports from the VA mental health clinic, dated 
from July to September 1997, include the veteran's contention 
that he had been treated for back and knee injuries in 
service as a result of falling from a truck.  

In his August 1997 Authorization and Consent to Release 
Information to the VA, VA Form 21-4142(JF), the veteran 
commented that he injured his back and left knee in the 
Republic of Vietnam as a result of being thrown out of a 
truck which had gone out of control when the truck in front 
of them was blown up.  He also recalled that he had sustained 
a back injury prior to enlistment and, although the military 
was aware of this injury, he was drafted nevertheless.  

In a September 1997 statement, the veteran claimed that his 
back injury, which he had sustained prior to enlistment, had 
been aggravated as a result of his military service.

VA outpatient treatment records, dated from August 1997 to 
October 1998, show that the veteran complained of left knee 
pain in February 1998 and underwent removal of screw and 
washer from left medial femoral condyle in April 1998.  These 
records also show that the veteran sought treatment for low 
back pain in August 1997.  Follow-up treatment reports in May 
1998 show that the left knee wound had healed and the veteran 
walked well.  

Legal Criteria:  Pertinent law and regulations provide that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Analysis:  The record reflects that the veteran was advised 
to get a letter regarding his back pain and left knee 
complaints upon enlistment.  However, no orthopedic defect 
was found on examination.  Inasmuch as no chronic left knee 
disorder or low back disorder has been shown to have been 
present prior to service, the veteran is presumed to have 
been in sound condition upon enlistment and the provisions 
regarding aggravation of pre-existing disability are not 
applicable.

The veteran did not seek treatment for left knee complaints 
during service and no knee disorder was identified during his 
military service.  Although the veteran sought treatment for 
low back pain during his military service and reported 
recurrent back pain when he was examined prior to his release 
from service, no chronic back disorder was identified during 
his military service.

A chronic left knee disorder was first clinically identified 
more than 10 years after his release from service.  While the 
veteran has been seen for complaints of low back pain in 
1997, no chronic back pathology has been identified.

Significantly, a review of the record shows that there is no 
medical evidence linking the veteran's current complaints of 
low back pain to his military service or any incident during 
such service.  Likewise, there is no medical evidence linking 
the left knee disorder, identified more than 10 years after 
his release from service, to any incident of his military 
service.  The veteran claims that he sustained back and knee 
injuries as a result of being thrown from a truck while 
Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation.  However, § 1154(b) 
only serves to lighten the evidentiary requirement for 
showing service incurrence of an injury or disease; it does 
not lighten the evidentiary requirements for proving a claim 
well grounded via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  That is, 38 U.S.C.A. § 1154(b) 
is not a substitute for an otherwise well-grounded claim.  
Medical records do not link any claimed current low back or 
left knee impairment to service.  Further, there is no 
medical opinion relating his low back pain or left knee 
impairment to any claimed continuity of symptomatology.  
Savage, supra.  While the veteran has contended that he 
currently suffers from low back pain and left knee impairment 
due to events during service, his contentions do not make his 
service connection claims well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions on 
such matters as the diagnosis or causation of a disease or 
medical condition).  Inasmuch as there is no showing of a 
chronic left knee disability or a chronic low back disability 
in service and there is no post-service medical evidence of 
record reflecting complaints or treatment left knee 
impairment until almost a decade after service or low back 
pain until more than twenty years after service, the Board 
finds that, in the absence of any medical evidence linking a 
currently diagnosed chronic low back disorder or left knee 
disorder to service, the veteran's claims are not well 
grounded.

For the reasons stated above, the Board finds that the claims 
of entitlement to service connection for low back pain and 
impairment of the left knee are not well grounded and must be 
denied.  As the veteran has not submitted the evidence 
necessary for well-grounded claims, a weighing of the merits 
of the claims are not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this service connection claims.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Court has held 
that absent the submission of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any medical evidence that has not already been 
obtained or requested that would well ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  Further, by this decision, the Board is informing 
the veteran of the evidence which is lacking and that is 
necessary to make his claim well grounded.

New and Material Evidence to Reopen Claim for Skin Condition

The veteran's claim of entitlement to service connection for 
a skin condition as a result of Agent Orange exposure was 
denied by the RO in December 1995.  The RO denied the 
veteran's claim finding that the available scientific and 
medical evidence did not support the conclusion that his skin 
condition was associated with herbicide exposure and that 
there was no other basis for service connection.  

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  38 
U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran did 
not file a NOD in response to the December 1995 rating 
decision, that determination is final.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a), all of the evidence of 
record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the December 1995 RO decision denying entitlement to 
service connection for a skin condition as a result of Agent 
Orange exposure.

In addition to the criteria for service connection delineated 
above, pertinent law and regulations also provide that a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The Board also 
notes that the regulations regarding herbicide exposure were 
amended in November 1996.  61 Fed. Reg. 57,586 (1996) 
(providing presumptive service connection for prostate cancer 
and peripheral neuropathy) (codified at 38 C.F.R. § 
3.309(e)).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
The presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to a herbicide to apply.  McCartt v. West, 
12 Vet. App. 164, 168-69 (1999).

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for a skin disorder, to include tinea corporis, 
granuloma annulare, seborrhea and/or psoriaform rash due to 
exposure to Agent Orange.  Following a review of the evidence 
and the December 1995 rating decision, the Board notes that 
the issue at hand with respect to the final determination is 
whether the veteran currently has a skin disorder that is 
linked to his claimed in-service herbicide exposure.

The evidence of record at the time of the December 1995 
rating decision consists of the service medical records, 
statements from the veteran, a July 1995 report of VA 
examination for skin, and private treatment records.  The 
service medical records do not show complaints, treatment, or 
a diagnosis of a skin disorder.  In a statement received at 
the RO in December 1994, the veteran stated that he had been 
experiencing a skin problem for a year.  He characterized 
this problem as "sore and rash over [his] whole body."  In 
an April 1995 statement the veteran reported that he had 
received treatment since discharge from the military; 
however, his skin rash started after he was discharged in 
1972.  The July 1995 report of VA skin examination noted a 
diagnosis of tinea corporis and the examiner commented that 
the veteran's "alleged exposure to Agent Orange is not the 
etiology of the tinea corporis."

The pertinent evidence associated with the claims file since 
the December 1995 rating decision consists of VA and private 
treatment records which include diagnoses of granuloma 
annulare, tinea corporis, seborrheic dermatitis, eczema, 
perivascular dermatitis, and non-specific rash.  Although 
new, the VA and private treatment records added to the claims 
file following the December 1995 rating decision are not 
material evidence to reopen the veteran's claim for service 
connection for a skin disorder because they do not tend to 
link any current skin disorder to the veteran's military 
service or show a diagnosis of a skin disorder linked to 
herbicide exposure.

Because the VA and private treatment records are not 
probative of the issue at hand of whether the veteran has a 
current skin disorder linked to his period of service, the 
records submitted to reopen his claim do not bear directly or 
substantially upon the specific matter under consideration.  
Thus, the Board finds that the VA and private treatment 
records are not new and material.  In light of the foregoing, 
the Board must conclude that the veteran has not submitted 
"new" and "material" evidence to reopen his claim.  38 
C.F.R. § 3.156.

As noted above, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The issue of 
whether the veteran has a skin disorder linked to herbicide 
exposure requires competent medical diagnosis.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a skin 
disorder, to include tinea corporis, granuloma annulare, 
seborrhea and/or psoriaform rash due to exposure to Agent 
Orange, the Board's analysis must end here.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

As noted above, VA may be obligated to advise the claimant of 
the evidence needed to complete an application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Court's decision in Graves v. Brown, 8 Vet. App. 
522 (1996), extended the Robinette analysis to situations, 
such as the instant case, in which new and material evidence 
is needed to complete an application for VA benefits.  The 
Court in Graves held that when a veteran has made an 
application to reopen a claim and VA is on notice of evidence 
which may prove to be new and material, and that evidence has 
not been submitted with the application, VA has a duty under 
38 U.S.C.A. § 5103 to inform the veteran of the evidence that 
is necessary to complete the application.  Graves, 8 Vet. App 
at 525.  The Board is aware of no such potential evidence.


ORDER

Entitlement to service connection for impairment of the left 
knee is denied.

Entitlement to service connection for low back pain is 
denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for a skin condition, the 
benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

